DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (“IDS”) filed on 04/20/2020 and 09/27/2021 were reviewed and the listed references were noted.

Drawings
The 2 page drawings have been considered and placed on record in the file. 


Status of Claims
Claims 1-16 are pending.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, Claim 5 recites the limitation "wherein the anatomical feature is …" in second line.  There is insufficient antecedent basis for this limitation in the claim.  It is presumed that Applicant has inadvertently stated depend of Claim 5 from claim 3, instead of Claim 4.  Please correct the error.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CARTO3 System (Instructions for Use – Software Version 4.3 - IDS).

Consider Claim 9 (corresponding to Method Claim 1), CARTO3 discloses “A system for fast anatomical mapping reconstruction” (the generated reconstruction in Pages 70 and 71), “the system comprising: a display, which is configured to present an electroanatomical (EA) map of a surface of a cavity of an organ” (Page 2, sub-topic “Mapping, wherein it is disclosed that the mapping technology builds map of the heart chamber for display in map viewer); “and a processor” (Page 33, the workstation), “which is configured to receive input from a user, and, in response to the user input, to lock a region of the EA map to subsequent updates” (Pages 69 and 70, Acquiring Points in Freeze/Accept Mode and use of this mode for internal point filtering to generate fast anatomical mapping). 

(Page 70, first line, once the Freeze/Accept mode template for a study is selected, you cannot change templates during a study).

Consider Claim 11 (corresponding to Method Claim 3), CARTO3 discloses “The system according to claim 9, wherein the processor is configured to lock the region by ignoring subsequently acquired data points belonging to the region” (Page 69, last paragraph, wherein it is disclosed that accepted points are added to the map and the rejected points are removed permanently).

Consider Claim 14 (corresponding to Method Claim 6), CARTO3 discloses “The system according to claim 9, wherein the processor is configured to lock the region in response to identifying that data points in the region were obtained by a probe while applying excessive force to the surface” (Page 126, Table 32, where Force Filter is disclosed to select either above min threshold or within thresholds, thereby locking the corresponding region).

Consider Claim 15 (corresponding to Method Claim 7), CARTO3 discloses “The system according to claim 9, wherein the processor is configured to receive further user (Page 71, “Editing FAM Maps” and “FAM Toolbar”, wherein editing tools are disclosed to be used for removing a portion of the FAM map).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CARTO3 System (Instructions for Use – Software Version 4.3 - IDS).

(Page 71, “Editing FAM Maps”.  Accordingly, unlocking has to take place for map editing.  

Accordingly, before the effective date of the instant application, it would have been obvious to one of ordinary skill in the art to use implicit CARTO3 instructions to arrive at the limitation of Claim 16 (and 8).  One of ordinary skill in the art could have concluded that manually editing the EA map regions requires unlocking the locked region.  Therefore, it would have been obvious to conclude CARTO3 includes the recited limitation of Claim 16 (and 8).

Allowable Subject Matter
Claims 4, 5, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  In addition, with respect to Claim 5, the above-described rejection of this claim must be overcome in order for the claim to be allowed.  The following is the reason for indication of allowable subject matter: consider Claim 12 (corresponding to method Claim 4), the cited prior art does 

Contact
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Philipp K. Lang (WO 2019/051464).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662